Order of the Supreme Court, Bronx County (Jack Turret, J.), entered on April 28, 1989, which denied plaintiffs’ motion to amend their notice of claim, pleadings and bill of particulars, and which granted defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiffs’ failure to comply with General Municipal Law § 50-e (2), by setting forth in their notice of claim "the time when, the place where, and the manner in which the claim arose”, and subsequent attempt, approximately four years later, on the eve of trial, to amend their notice of claim and pleadings to change the location of the alleged accident, and to allege a new theory of recovery, not referred to either directly or indirectly in the original notice of claim, warranted dismissal of the complaint (General Municipal Law § 50-e [6]; Demorcy v City of New York, 137 AD2d 650, 651; Gordon v City of New York, 79 AD2d 981, 982).
The defect in the notice of claim prejudiced the defendants by failing to provide them with actual knowledge of the essential facts constituting the claim and by making it impossible to conduct a meaningful investigation. (Altmayer v City of New York, 149 AD2d 638; Caselli v City of New York, 105 AD2d 251, 254; Nouri v City of New York, 90 AD2d 745.) Concur—Murphy, P. J., Carro, Rosenberger, Asch and Rubin, JJ.